DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whittaker et al. (US 2017/0194916 A1).
(1) Regarding claims 1 and 10:
A transmitter, arranged to transmit a signal, comprising: 
a first signal processing circuit, arranged to process the signal before transmission (power amplifier die 12 includes a power amplifier with power amplifier stages 14A, 14B, and 14C and a temperature sensor 15, para. 0058); 
a thermal sensor, arranged to perform thermal detection and accordingly generate a thermal detection result, wherein the thermal detection result is indicative of a temperature of the first signal processing circuit (The temperature sensor 15 can be a diode functioning as a thermometer, for example. The temperature sensor 15 can provide an indication of temperature to a contact (e.g., a pin or a pad) of the power amplifier die 12, para. 0058); 
a second signal processing circuit (temperature compensation circuit 16 in figure 4), arranged to receive the thermal detection result and perform property adjustment to adjust a predetermined property of the signal according to the thermal detection result (sampling circuit 17 can sample a value provided by the temperature sensor 15. The temperature compensation circuit 16 can cause a current of the power amplifier stages 14A, 14B, and/or 14C to be increased as the power amplifier warms up, para. 0059), 
wherein the second signal processing circuit adjusts the predetermined property of the signal according to the thermal detection result associated with previously transmitted signal (the switch 26 can be open a relatively short amount of time ( e.g., a few microseconds such as about 3 µs) after the power amplifier is turned on. This can 
wherein the property adjustment is performed on preamble, signal field or data symbol of a packet (keep the PA gain stable while the temperature of the PA changes during a data burst (payload part of a packet as shown in figure 1; the examiner interprets the payload part of a packet of (WLAN) 802.11 standard +comprises data symbol), para. 0050; figure 2 discloses at [Symbol font/0x46]4, the gain of power amplifier can droop when transmitting a long burst comprising the data burst, para. 0043-0044), and 
wherein after performing the property adjustment, a characteristic value of the signal reaches a preset level (EVM requirement, para. 0039; wherein dominant cause of DEVM degradation can be the change in amplifier gain over the length of a burst, para. 0041; therefore by controlling the stability of the gain of the power amplifier is maintain the EVM level to be within the EVM requirement) (During the remaining time the power amplifier is on, the power amplifier transmits a payload that includes data. It is desirable to keep power substantially constant during the payload, para. 0040; keep the PA gain stable while the temperature of the PA changes during a data burst, para. 0050).
(2) Regarding claims 2 and 11:
Whittaker further discloses the characteristic value is an error vector magnitude (EVM) value, and the EVM value of the signal is smaller than the EVM value of the 
(3) Regarding claims 6 and 15:
Whittaker further discloses the thermal detection and the property adjustment are performed with the packet (keep the PA gain stable while the temperature of the PA changes during a data burst (payload part of a packet as shown in figure 1; the examiner interprets the payload part of a packet of (WLAN) 802.11 standard +comprises data symbol), para. 0050; figure 2 discloses at [Symbol font/0x46]4, the gain of power amplifier can droop when transmitting a long burst comprising the data burst, para. 0043-0044).
(4) Regarding claims 7 and 16:
Whittaker further discloses the property adjustment is performed in digital domain (Such a circuit can be implemented with analog circuits, digital circuits, or any suitable combination thereof, para. 0068).
(5) Regarding claim 8:

(6) Regarding claims 9 and 17:
Whittaker further discloses the predetermined property is a gain, an amplitude, a phase or a direct current (DC) offset of the signal (A temperature of the power amplifier can be measured, and the temperature information can be used to alter the gain of the power amplifier to compensate for the change in temperature. This can cancel out the gain droop para. 0055).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Whittaker et al. (US 2017/0194916 A1) in view of Maeda et al. (US 5,422,598).
Whittaker discloses all subject matter of claim 1, and further discloses the compensation of a gain drop to avoid difference in amplitude tracking (para. 0051), but fails to explicitly disclose the  characteristic value is an amplitude, the amplitude of the signal is greater than the amplitude of the previously transmitted signal when the thermal detection result indicates that the temperature is increasing, and the amplitude of the signal is smaller than the amplitude of the previously transmitted signal when the thermal detection result indicates that the temperature is decreasing.
However, Maeda discloses in figure 9A a relationship between the temperature and the amplitude of the input signal.

    PNG
    media_image1.png
    240
    525
    media_image1.png
    Greyscale

As shown in the above figure, the temperature would increase when the input increases. Therefore it would have been obvious to one of ordinary skill in the art that when temperature is increasing the input is increasing (amplitude of current transmit signal is great that the amplitude of the previous transmit signal, and vice versa).

It is desirable to have the characteristic value is an amplitude, the amplitude of the signal is greater than the amplitude of the previously transmitted signal when the thermal detection result indicates that the temperature is increasing, and the amplitude of the signal is smaller than the amplitude of the previously transmitted signal when the thermal detection result indicates that the temperature is decreasing because it maintain the power amplifier to operate linearly. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing data of the invention to employ the teaching of Maeda in the transmitter of Machida for the benefit of reducing distortion of the amplifier.

Claims 1, 4-7, 9-10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Demir et al. (US 7,376,200 B2).
(1) Regarding claims 1 and 10:
Demir discloses a transmitter (transmitter as shown in figure 1), arranged to transmit a signal, comprising:
a first signal processing circuit, arranged to process the signal before transmission (power amplifier 150 as shown in figure 1, col. 4, lines 50-56);
a thermal sensor (temperature sensor 168), arranged to perform thermal detection and accordingly generate a thermal detection result, wherein the thermal detection result is indicative of a temperature of the first signal processing circuit (In step 505, the temperature of the analog radio transmitter 125 or a particular component 
a second signal processing circuit (controller 135 in figure 1), arranged to receive the thermal detection result and perform property adjustment to adjust a predetermined property of the signal according to the thermal detection result (The controller determines the at least one DC offset compensation value if the temperature sensor detects a change in temperature greater than a predetermined threshold, or a temperature excursion beyond a predetermined value or range, col. 2, lines 45-49), 
wherein the signal processing circuit adjusts the predetermined property of the signal according to the thermal detection result (The controller determines the at least one DC offset compensation value if the temperature sensor detects a change in temperature greater than a predetermined threshold, or a temperature excursion beyond a predetermined value or range, col. 2, lines 45-49), and
wherein after performing the property adjustment, a characteristic value (carrier leakage) of the signal reaches a preset level (minimum point of carrier leakage, minimum detected reading based on the value of a minimum point 425 of the substantially parabolic function 405 is determined for each of the real and imaginary signal components I and Q. The value of the minimum point 425 may be interpolated based on detected readings associated with at least three measured points 410, 415 and 420 on the parabolic function 405, col. 6, lines 4-10).
Demir fails to explicitly disclose (a) the adjustment is associated with previously transmitted signal; and (b) the property adjustment is performed on preamble, signal field of data symbol of a packet.

With respect to (b), Demir discloses an example of time of adjustment for carrier leakage compensation may be performed during at least a portion of guard period 305 (col. 5, lines 41-23), and in step 555, new first and second DC offset compensation values K1 and K2 are determined by the controller 135 based on the first and second minimum detected readings, respectively. In step 560, the new first and second DC offset compensation values K1 and K2 are stored in the memory 140. In step 565, the new first and second DC offset compensation values K1 and K2 are provided to the digital DC offset compensation module 110. In step 570, the controller 135 instructs the switches 198A, 198B to disconnect the real and imaginary signal inputs of the digital DC offset compensation module 110 from the controller 135 and reconnects the real and imaginary signal inputs of the digital DC offset compensation module 110 to the modem 105. The process 500 then returns to step 505 until another temperature change or excursion is detected by temperature sensor 168, thus requiring another update of the DC offset compensation values K1 and K2 (col. 7, lines 15-32); therefore, the new DC offset compensation values K1 and K2 are applied to the following transmitted signal.  As Demir discloses the invention can be applied to different system comprising OFDM (col. 4, lines 21-28), it is obvious that an OFDM signal would comprises a packet with 1 and K2 on following transmit signal, it satisfied the claimed limitation of the property adjustment is performed on preamble, signal field of data symbol of a packet for the benefit of reducing DC offset and distortion of the transmitted signal.
(2) Regarding claims 4 and 13:
Demir further discloses the characteristic value is an in-phase/quadrature (IQ) gain mismatch or an IQ phase mismatch, and the IQ gain mismatch or the IQ phase mismatch of the signal is smaller than the IQ gain mismatch or the IQ phase mismatch of the previously transmitted signal (as shown in figure 2, configuration of the digital DC offset compensation module 110 used to eliminate carrier leakage by canceling out undesired DC offsets. The digital DC offset compensation module 110 includes adders 205 and 210 which receive I and Q signal components, respectively, and adjust their DC level characteristics by adding respective DC offset signals 215, 220 having levels corresponding to the DC offset compensation values K1 and K2, col. 5, lines 23-40; as   a compensation value is added to the inphase or quadrature phase signal, the examiner interprets it is compensation of the IQ gain mismatch).
(3) Regarding claims 5 and 14:
Demir further discloses the characteristic value is a direct current (DC) offset or a carrier leakage, and the DC offset or the carrier leakage of the signal is smaller than the DC offset or the carrier leakage of the previously transmitted signal (The present invention may further include first and second switches respectively connected to the real and imaginary signal outputs of the modem, the real and imaginary signal inputs of the digital DC offset compensation module and the controller. The at least one DC offset 
(4) Regarding claims 6 and 15:
Demir further discloses the thermal detection and the property adjustment are performed within a packet (as shown in figure 3 carrier leakage compensation adjustment procedure is performed between time slot 1 and 2, and compensation is done on the following time slot with regard to the temperature sensor output, col. 5, liens 41-56; the examiner interprets the two time slot as the claimed packet of an OFDM communication system).
(5) Regarding claims 7 and 16:
Demir further discloses the property adjustment is performed in digital domain (The present invention generally relates to transmitter design in wireless communication systems. More particularly, the present invention relates to digital signal processing (DSP) techniques used to compensate for carrier leakage introduced in an analog radio transmitter, col. 1, lines 13-17).
(6) Regarding claims 9 and 17:
Demir further discloses the predetermined property is a gain, an amplitude, a phase or a direct current (DC) offset of the signal (The present invention may further include first and second switches respectively connected to the real and imaginary signal outputs of the modem, the real and imaginary signal inputs of the digital DC offset compensation module and the controller. The at least one DC offset compensation .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/25/2021